DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corson et al. (US 2007/0254596) in view of Zhou et al. (US 2013/0250843).
Regarding claim 1, Corson et al. discloses a computer program product (memory) (fig. 9 number 910 and P:0094) usable with a programmable computer processor (processor) fig. 9 number 904 and P:0094) having a computer readable program code embodied in a non-transitory computer usable medium (P:0094)  for providing cooperative networking (i.e. in some embodiments one or more wireless terminals 3210, 3203, 3202 is capable of selecting between a cooperative and non-cooperative mode of operation.) (abstract, and P:0221) comprising: providing a plurality of devices  (fig. 32 WT1-WT3, 3201-3203, P:0221 and P:0292) included within a cooperative device-to-device (D2D) communication system (P:0221), and an third device (intermediary device) of a plurality of devices configured to: serve as a 

Regarding claim 2, Corson et al. discloses forming a D2D network between the first device and the second device (fig. 32 WT1-WT3, 3201-3203, P:0221, P:0223 and P:0292).

5. 	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corson et al. (US 2007/0254596) in view of Zhou et al. (US 2013/0250843) as applied to claim 1 above and in further view of Duval et al. (US 2015/0098382).
Regarding claim 3, the combination of Corson et al. and  Zhou et al. differs from claim 3 of the present invention in that they do not explicit disclose forming a D2D network between a fourth device of the plurality of devices and the second device.  Zhou et al. teaches forming a D2D network ( abstract and fig. 3) between a fourth device (fig. 3 number 310d) of a plurality of devices  (fig. 3 numbers 310a-310j) 

Regarding claim 4, Corson et al. discloses the D2D network comprises Wi-Fi (direct transmission)(i.e. transmission between wireless devices)(P:0014-P:0016).

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corson et al. (US 2007/0254596) in view of Zhou et al. (US 2013/0250843) as applied to claim 1 above and in further view of Khedouri et al. (US 2008/0180401).  
	Regarding claim 5, Corson et al. discloses a computer program product as discussed supra in claim 1 above. Corson et al. differs from claim 5 of the present invention in that it does not explicit disclose the third device includes a video content server hosting a plurality of video data files. Khedouri et al. teaches  a peer-to-peer device (i.e. a video content server and/or a device within a peer to peer network) transfers to other users of both the personal playlists and the media data content that may be stored in the player device in a way that is secure and that permits only authorized sharing activities (P:0012).  It can be appreciated by one having ordinary skill in the art that the terms "audio", "video", "media", and words of similar import may be used interchangeably throughout this document to describe the relevant content, since methods of digital video content compression, storage, transfer, playback and control can be accomplished by using very similar methods and technologies and are similarly well-known by those skilled in the art (P:0012).  Note that "content," as used in this document, .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Corson et al. with the third device includes a video content server hosting a plurality of video data files in order for the wireless device to share video content files with other wireless devices, as taught by Khedouri et al..

7.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corson et al. (US 2007/0254596) in view of Zhou et al. (US 2013/0250843) as applied to claim 1 above and in further view of Geary et al. (US 2013/0005394).  
Regarding claim 6, Corson et al. discloses a computer program product as discussed supra in claim 1 above. Corson et al. differs from claim 6 of the present invention in that it does not explicit disclose providing a first subscriber identification module (SIM) card and a second SIM card on the second device; and aggregating bandwidth available to the first SIM card with bandwidth available to the second SIM card.  Geary et al. teaches a wireless device (fig. 1 number 10), comprising a first subscriber identification module (SIM) card  (fig. 1 number 10)  and a second SIM card (fig. 1 number 31), and the wireless device supports multi-cell or carrier aggregation operation (where contiguous or non-contiguous carriers can be combined across the same or different frequency bands), or uses receive diversity which is implemented with two separate radio frequency receive paths, where the receiver enhancements can be re-purposed for multi SIM operation (P:0011).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Corson et al. with providing a first subscriber identification module (SIM) card and a second SIM card on the second device; and aggregating bandwidth available to the first SIM card with bandwidth 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH FERGUSON/              Primary Examiner, Art Unit 2648                                                                                                                                                                                          	July 8, 2021